Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20: replace: “The method of claim 15,” with -- The method of claim 16, --
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Invention relates to enable playback devices in which A first and second media playback protocol may be incompatible in that the first media playback protocol is unable to control playback associated with the second media playback protocol, and the second media playback protocol is unable to control playback associated with the first media playback protocol.
The prior art of in combination or alone fails to suggest or discloses the elements of independent claims 1, 9, 16 in combination with other elements.  For example independent claim 1 has claim limitations such as  at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: while the first playback device is a member of a synchronous media playback group with a second playback device using a first media playback protocol, and after a particular playback setting is enabled using the first media playback protocol, receive, using a second media playback protocol from a media source device, a first media stream comprising audio data for playback, wherein the first media playback protocol and the second media playback protocol are incompatible; determine that the particular playback setting is enabled and that the synchronous media playback group comprises the first playback device and the second playback device; and after determining that the particular playback setting is enabled and that the synchronous media playback group comprises the first playback device and the second playback device, (i) generate a second media stream based on the received first media stream, wherein the second media stream comprises information for synchronous playback with the first playback device, and (ii) transmit, to the second playback device, the second media stream using the second media playback protocol.  Independent claim 9 has claim limitations such as while the first playback device is a member of a synchronous media playback group with a second playback device using a first media playback protocol, and after a particular playback setting is enabled using the first media playback protocol, receive, using a second media playback protocol from a media source device, a first media stream comprising audio data for playback, wherein the first media playback protocol and the second media playback protocol are incompatible; determine that the particular playback setting is enabled and that the synchronous media playback group comprises the first playback device and the second playback device; and after determining that the particular playback setting is enabled and that the synchronous media playback group comprises the first playback device and the second playback device, (1) generate a second media stream based on the received first media stream, wherein the second media stream comprises information for synchronous playback with the first playback device, and (ii) transmit, to the second playback device, the second media stream using the second media playback protocol.  Independent claim16 has claim limitations such as while the first playback device is a member of a synchronous media playback group with a second playback device using a first media playback protocol, and after a particular playback setting is enabled using the first media playback protocol, receiving, using a second media playback protocol from a media source device, a first media stream comprising audio data for playback, wherein the first media playback protocol and the second media playback protocol are incompatible; determining that the particular playback setting is enabled and that the synchronous media playback group comprises the first playback device and the second playback device; and after determining that the particular playback setting is enabled and that the synchronous media playback group comprises the first playback device and the second playback device, (1) generating a second media stream based on the received first media stream, wherein the second media stream comprises information for synchronous playback with the first playback device, and (ii) transmitting, to the second playback device, the second media stream using the second media playback protocol.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	--(WO2017/075956A1) to Cai discloses content projection method and mobile terminal which teaches: Disclosed are a content projection method and a mobile terminal. The method comprises: a mobile terminal enables a local playback service, a content projection control service, and at least two protocol projection control services; obtain a first projection instruction by using the content projection control service, intercept a first content played using the local playback service, and transfer the intercepted first content to a first protocol projection control service; and transfer the first content to a first projection service on the basis of a first projection protocol by using the first protocol projection control service. Implementation of the present invention can provide compatibility with a projection service of a playback device using a different projection protocol.
	--(US 2017/0192739A1) to Gossain et al. discloses group coordinator selection which teaches: [0027] In some embodiments, a playback device which is battery-powered is not a group coordinator device. The control device may receive an indication, e.g., command, to play back media content by a group of media playback devices. This indication may come from a user interface on the control device itself. Alternatively, the indication may come from another playback device in the media playback system. The control device may determine which playback device in the group should be the group coordinator for the group of audio playback devices. For instance, the control device may determine the configuration of each of the playback devices. Using the state variable for a particular playback device, the control device may determine that a particular playback device in the group is a battery-powered device. In this case, the control device will not select the particular playback device and instead identify another playback device in the group to be the group coordinator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651